Citation Nr: 0740292	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-26 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran filed a timely substantive appeal 
regarding the May 2003 denial of entitlement to service 
connection for Sjogren's syndrome, clinical depression and 
residuals of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

Hereinbelow, the veteran's appeal is dismissed.  Although the 
Board dismisses the veteran's appeal, it hereby refers the 
veteran's claims of entitlement to service connection for 
Sjogren's syndrome, clinical depression and residuals of 
exposure to asbestos for adjudication because, although her 
Substantive Appeal was not filed in a timely fashion, it 
should be construed as applications to reopen claims of 
entitlement to service connection for these disorders.



FINDINGS OF FACT

1.  On May 16, 2003, the veteran was informed that her claims 
of service connection for Sjogren's syndrome, clinical 
depression and residuals of exposure to asbestos.  She was 
advised of her appellate rights.

2.  After receiving a timely notice of disagreement (NOD), 
the RO provided the veteran and her representative with a 
Statement of the Case (SOC) on May 11, 2004.  She was advised 
to file a substantive appeal within 60 days.

3.  A Substantive Appeal (VA Form 9) addressing the veteran's 
claims of service connection was received by the RO on July 
28, 2004.




CONCLUSION OF LAW

The veteran's substantive appeal to the May 2003 rating 
decision was not filed in a timely fashion, and the Board 
lacks jurisdiction to consider this issue.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 
20.300, 20.302, 20.303, 20.304, 20.305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement (NOD) and completed by a Substantive 
Appeal after a Statement of the Case (SOC) has been 
furnished.  See 38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.202.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the formality of perfecting an appeal to 
the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the Substantive Appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above. 38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.  If there is a 
failure to comply with the law or regulations, it is 
incumbent on the Board to reject the application for review 
on appeal.  38 U.S.C.A. §§ 7105(d)(5), 7108.  Based upon the 
evidence of record, the Board finds that the veteran failed 
to perfect her appeal as to the claims of entitlement to 
service connection noted above, which were denied in the May 
2003 rating decision.

As noted previously, an appeal must be perfected within one 
year of the date of notice of the initial rating or within 60 
days of the issuance of a SOC, whichever period ends later. 
The veteran's substantive appeal was not received by the RO 
until after the expiration of the appeal period.  She did not 
file a request for an extension of time to file a substantive 
appeal prior to the expiration of the expiration of the time 
limit for filing the Substantive Appeal.

On May 16, 2003, the veteran was informed of the rating 
decision denying her claims of entitlement to service 
connection for entitlement to service connection for 
Sjogren's syndrome, clinical depression and residuals of 
exposure to asbestos.  She submitted a NOD in February 2004, 
and a SOC was issued and mailed to the veteran on May 11, 
2004.  The veteran submitted a VA Form 9 specific to these 
claims, which was received by the RO on July 28, 2004.  In 
October 2004, the RO notified the veteran that her 
Substantive Appeal had not been timely filed.  The veteran 
filed a NOD to this decision as well as a timely Substantive 
Appeal.  

Here, the veteran must have perfected her appeal to the Board 
within sixty days following the May 11, 2004, notice of the 
SOC, because this date would have been later than the 
alternative deadline of one year following notice of the RO's 
May 2003 rating decision.  The Board notes that the deadline 
for filing a timely substantive appeal was July 12, 2004, 
under the computation rules.  See 38 C.F.R. § 20.305 (2007).  
There is no evidence of communication from the veteran or her 
representative seeking an extension of time to perfect an 
appeal prior to the expiration of the applicable period, 
although the veteran and her representative have subsequently 
asserted that memory problems interfered with her complying 
with the appeal period.  See 38 C.F.R. § 20.303 (2007).  The 
RO received the veteran's VA Form 9 on July 28, 2004, 16 days 
beyond the July 12, 2004, deadline.  Nothing was received 
before July 12, 2004, that can be construed as a Substantive 
Appeal.
The veteran was properly provided notice of her appellate 
rights.  Indeed, the RO specifically advised the veteran to 
file her Substantive Appeal within 60 days of the SOC.  She 
failed to file a timely substantive appeal as well as a 
request for an extension of time.  Absent a timely 
Substantive Appeal, an appeal was not perfected on the issues 
of entitlement to service connection.  The Board is without 
jurisdiction to adjudicate the claims, and the appeal must be 
dismissed.


ORDER

The Board having determined that a timely Substantive Appeal 
has not been received, the appeal for entitlement to service 
connection for Sjogren's syndrome, clinical depression and 
residuals of exposure to asbestos is dismissed.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


